Citation Nr: 1751114	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-19 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a tender scar associated with internal fixation of a fractured right tibia, for accrued benefits purposes.

2. Entitlement to an increased (compensable) evaluation for residuals of a left inguinal hernia, for accrued benefits purposes.

3. Entitlement to a total disability rating based on individual unemployability due to service connected disorders (TDIU), including on an extraschedular basis, for accrued benefits purposes.
 

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975.  He died in April 2017.  The appellant is his surviving spouse.  In June 2017, the RO determined that the appellant meet the basic eligibility for substitution in this matter.

This case comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied increased ratings for a surgical scar associated with internal fixation of a fractured right tibia and for residuals of a right inguinal hernia.  The RO further denied the Veteran's request for a TDIU.  Shortly after he was notified of this decision, the Veteran submitted a written statement, in which described the effects of several disabilities for which he has not been granted service-connected compensation.  Employees of the RO then contact the Veteran to clarify the scope of notice of disagreement.  According to a VA Form 119 ("Report of Contact"), the Veteran spoke to RO employees on the telephone and indicated to them that he wanted to appeal the denial of a TDIU.  He said it was possible he would submit a separate claim for service connection for depression, a disability for which service connection had previously been denied.  But the Veteran did not submit a claim for depression.  

In April 2013, the Board issued a decision and remand, bifurcating the Veteran's TDIU appeal.  The claim for TDIU on a schedular basis was denied, on the grounds that the ratings for his service-connected disabilities did not meet the criteria described in 38 C.F.R. § 4.16(a) (2017).  But the Board remanded the Veteran's claim for TDIU on an extraschedular basis pursuant to subsection (b) of the same regulation.  On remand, the RO was instructed to consider the issue of extraschedular TDIU.

On remand, the RO arranged for new examinations for the Veteran's various service-connected disabilities.  Apparently the RO determined that increased rating claims for these disabilities had been raised as part of the remanded TDIU claim.  The RO issued a new rating decision, in January 2016, denying an evaluation in excess of 10 percent for a surgical scar associated with internal fixation of fractured right tibia and denying a compensable rating for residuals of a right inguinal hernia.  

The issue of an evaluation in excess of 40 percent for residuals of a fractured right tibia, has been raised by the record in a Supplemental Statement of the Case (SSOC) dated January 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) in an initial rating decision.  Because this issue was not originally adjudicated in a rating decision, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. §§ 19.9(b), 19.31(a) (2017). 

For the reasons below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Extraschedular TDIU

In April 2013, the Board denied the Veteran's claim for a schedular TDIU rating because he did not have one service-connected disability rated at 60 percent or more or one service-connected disability rated at 40 percent or more and sufficient additional service-connected disabilities to bring his combined disability rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  
Referral for consideration of an extraschedular TDIU is appropriate when the Veteran may be unemployable by reason of his service-connected disabilities, but the ratings for those disabilities do not meet the schedular rating criteria.  See 38 C.F.R. § 4.16(b).  Under such circumstances, the regulation requires submission of the case to the Director of the Compensation Service for consideration of an extraschedular rating.  Id.

The Board has jurisdiction to review the Director's denial of an extraschedular rating and to review the adequacy of an extraschedular rating assigned by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447, 457-58 (2015).  The Board does not, however, have jurisdiction to award an extraschedular rating in the first instance - in other words, the Board may not award an extraschedular rating until after the issue of an extraschedular rating has been referred to, and been considered by, the Director of the Compensation Service.  See Id. at 456; Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).

In the January 2016 SSOC, the AOJ denied an extraschedular rating without first referring the issue to the Director of the Compensation Service.  Because the issue of extraschedular TDIU has not yet been considered by the Director, the Board still lacks jurisdiction to consider the issue on its merits.  For this reason, the extraschedular TDIU issue will be remanded with instructions to refer to the Director the issue of extraschedular TDIU, for accrued benefits purposes.

Increased Rating Claims

After determining that the Veteran's TDIU claim included increased rating claims for his specific service-connected disabilities, the RO denied an evaluation in excess of 10 percent for a tender scar associated with internal fixation of a fractured right tibia and denied an increased (compensable) evaluation for residuals of a left inguinal hernia.  As noted in the introduction to this remand, the RO announced these rulings in a rating decision and in an SSOC, both dated January 2016.   In February 2016, the Veteran filed a notice of disagreement with the evaluations assigned.  Unfortunately, the Board may not review these issues because the AOJ has not yet adjudicated either issue in a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

Although the January 2016 SSOC is a similar document, 38 C.F.R. § 19.31(a) clearly provides that, "In no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case, or to respond to a notice of disagreement on newly repealed issues that were not addressed in the Statement of the Case."  The issues of entitlement to higher evaluations for the Veteran's fractured right tibia scar and left inguinal hernia were not the subject of a prior SOC.  For these reasons, the increased rating claims must be remanded with instructions to issue an SOC.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should furnish the appellant with a statement of the case (SOC) pertaining to the issues of entitlement to an evaluation in excess of 10 percent for a tender scar associated with internal fixation of a fractured right tibia, , and an increased (compensable) evaluation for residuals of a left inguinal hernia.  These claims should not be returned to the Board unless the appellant perfects an appeal by filing a timely substantive appeal.  

2. After completing the development described above, the AOJ should refer the issue of TDIU to the Director of the Compensation Service for further consideration of entitlement to TDIU on an extraschedualar basis, for accrued benefits purposes.  The AOJ should send the Director the entire claims file, including the information obtained from the Social Security Administration (SSA). If the Director finds that the Veteran is not entitled to a TDIU on an extraschedular basis, the Director should issue a memorandum explaining the reasons for his decision and a summary of the evidence considered.    

3. If any of the claims on appeal remain denied, send the appellant and her representative a supplemental statement of the case (SSOC) and give her an opportunity to submit additional evidence and/or argument before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







